DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2020/142851) in view of Lu (US 2020/0100444).

Regarding claim 1, 3, 7, 12-13, 15, 18, Cunningham discloses a gardening appliance, comprising: a liner positioned (118, 2020, 2022) within a cabinet (100, 2000) and defining a grow chamber (102, 2026, 2028); a grow module (120, 2026) mounted within the liner (118, 2020, 2022) and defining a root chamber (128, 2028); a plurality of apertures (132, 2032) defined through the grow module (120, 2026) for receiving one or more plant pods that extend into the root chamber; a hydration system (124, 136, 138, [0079]-[0081]) and a pressurized water supply (via a fluid circulation system, [0081]), but does not expressly disclose an auxiliary nozzle in fluid communication with the pressurized water supply; and an auxiliary valve assembly operably coupled to the auxiliary nozzle for selectively directing an auxiliary flow of water from the pressurized water supply onto the plant pods when power is lost to the gardening appliance.
However, Lu discloses a similar system having a hydration system with an auxiliary nozzle (22) in fluid communication with the pressurized water supply (via pumps 11, 12, 13, 16, 17, 18); and an auxiliary valve assembly (19) operably coupled to the auxiliary nozzle (22) for selectively directing an auxiliary flow of water (via 14) from the pressurized water supply (via pumps 11, 12, 13, 16, 17, 18) onto the plant pods (23, 28) when power is lost to the gardening appliance.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Cunningham, by adding an auxiliary nozzle in fluid communication with the pressurized water supply; and an auxiliary valve assembly operably coupled to the auxiliary nozzle for selectively directing an auxiliary flow of water from the pressurized water supply onto the plant pods when power is lost to the gardening appliance, as taught by Lu, for the purpose of maintaining adequate water/nutrient supply to the plants at all times.  

Regarding claim 4, 17, Cunningham discloses wherein the hydration system (124, 136, 138, [0079]-[0081]) further comprises: a secondary tank (138) in fluid communication with the pressurized water supply (via a fluid circulation system, [0081]) for receiving and storing the auxiliary flow of water when power is supplied to the gardening appliance.

Regarding claim 5, Cunningham/Lu disclose the invention substantially as set forth above, but does not expressly disclose the hydration system further comprises: a primary nozzle in fluid communication with the pressurized water supply; and a primary valve assembly operably coupled to the primary nozzle for selectively directing a primary flow of water from the pressurized water supply onto the plant pods when the power is being supplied to the gardening appliance.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention/application to provide the device with a second nozzle and valve assembly as disclosed above to provide further desirable watering options, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 6, Cunningham/Lu disclose the invention substantially as set forth above, but does not expressly disclose wherein a flow rate of the primary flow of water is greater than ten times a flow rate of the auxiliary flow of water.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the for the flow rate of the primary flow of water in order to maintain enough water to the plants within the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 14, Cunningham discloses wherein the pressurized water supply (via a fluid circulation system, [0081]) comprises a municipal water supply ([0079]-[0081]).

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2020/142851) and Lu (US 2020/0100444) in view of Leo (US 2018/0343812).

Regarding claims 2, 16, Cunningham/Lu disclose the invention substantially as set forth above, but does not expressly disclose the use of a pressurized water supply by using an accumulator.
However, Leo discloses a similar growing system with a hydration system that uses pressurized water/nutrient via a pressure tank (PT) which serves as an accumulator ([0240].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Cunningham/Lu, by adding an accumulator to the hydration system, as taught by Leo, for the purpose of providing pressurized water to the system and to relieve the pump system from constantly operating.  

Allowable Subject Matter
Claims 8-11, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644